Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 9, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150663                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 150663
                                                                     COA: 313075
                                                                     Kent CC: 11-010829-FH
  ANDREW PEDRO VALDEZ,
           Defendant-Appellant,

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 23, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals, and we REMAND this case to the Kent Circuit Court to determine whether the
  court would have imposed a materially different sentence under the sentencing procedure
  described in People v Lockridge, 498 Mich. 358 (2015). On remand, the trial court shall
  follow the procedure described in Part VI of our opinion. If the trial court determines
  that it would not have imposed the same sentence absent the unconstitutional constraint
  on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 9, 2015
           s1202
                                                                                Clerk